Citation Nr: 0019397	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94-10 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with traumatic arthritis (right knee 
condition), currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with traumatic degenerative changes and a 
torn medial meniscus (left knee condition), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim for service condition for a 
back condition and confirmed evaluations for right and left 
knee disorders.  Following the submission of additional 
medical evidence, the Board reopened and remanded the claim 
for service connection for a back condition in April 1997.  
The case is once more before the Board.  

The issues of increased ratings for right and left knee 
disorders have been decided.  The Board must remand the issue 
pertaining to service connection for a back disorder for 
procedural development.  


FINDINGS OF FACT

1.  Chondromalacia of the veteran's right knee with traumatic 
arthritis is currently manifested by a slight limitation of 
extension, a very slight limitation of flexion, and 
tenderness over the medial and lateral patellar articular 
facets.  

2.  Chondromalacia of the veteran's left knee with traumatic 
degenerative changes and history of a torn medial meniscus is 
currently manifested by a slight limitation of extension, a 
very slight limitation of flexion, and tenderness over the 
medial and lateral patellar articular facets.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for 
chondromalacia of the veteran's right knee with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 
5261, 5257 (1999).  

2.  The criteria for an evaluation greater than 20 percent for 
chondromalacia of the veteran's left knee with traumatic 
degenerative changes and a torn medial meniscus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in November 1960 the 
veteran was seen at an outpatient clinic for pain in both 
knees after walking long distances.  The pain disappeared 
with rest.  Several weeks before, while pushing a car, he had 
suddenly straightened his knees, experiencing locking and 
severe pain under his kneecaps.  Physical examination 
revealed a mild subpatellar crepitation bilaterally, which 
was somewhat symptomatic.  There was no instability, 
swelling, atrophy, or limitation of motion.  An x-ray was 
negative.  The examiner noted that the veteran's generalized 
musculature was in rather poor tone and that he would benefit 
by conditioning.  The diagnosis was mild chondromalacia 
bilaterally.  In August 1961, the knees had reportedly become 
more symptomatic.  The veteran's separation examination in 
December 1961, however, included an x-ray which was read as 
normal, and, although a knee condition was noted, it was 
found not disabling.  

Initial VA examination in May 1976 provided a diagnosis of 
chondromalacia of the patellae and possible tear of the 
medial meniscus on the right side, with definite quadriceps 
atrophy, this accounting in part for a giving-way of the 
right leg.  

VA orthopedic examination in August 1979 mentioned complaints 
of painful knees following kneeling.  On physical 
examination, he carried out a normal range of motion squat 
with great complaint of knee discomfort.  There was no gross 
knee deformity noted.  He could rise normally on his toes, 
bear weight normally on his heels, and ambulate with a normal 
gait.  There was tenderness to deep palpation over the 
lateral right knee joint region and on posterior pressure of 
the left patella against the femur.  Otherwise, the knees and 
the patellae were not found clinically abnormal.  The knees 
were stable to stressing.  Deep tendon reflexes were 
hyperactive throughout, with very poor tolerance to pain.  
The diagnosis was chondromalacia of the right knee with mild 
traumatic arthritis; chondromalacia of the left knee.  

Examination of the veteran by a private orthopedist, Thomas 
R. Sprenger, M.D. in May 1985 found no swelling or synovial 
thickening about either knee.  On range of motion, there was 
a slight noise on movement of the right knee, but not the 
left.  Clinically, the knees were stable.  The veteran had 
some tenderness to palpation along the lateral joint line of 
both knees, but more tenderness medially.  McMurray testing 
was negative for both right and left knees.  Dr. Sprenger 
noted that there was some radiographic evidence of 
degenerative joint disease of the right knee, adding that, 
from a historical standpoint, the veteran had degenerative 
joint disease in both knees.  No internal derangement of 
either knee was noted.  

A VA physician in February 1986 observed that the veteran 
walked with a slight limp.  He had no swelling or 
discoloration of the knees, but was tender to pressure over 
the cartilage of both knees.  He demonstrated marked pain in 
performing a 50 percent deep knee bend.  Knee flexion was 
from 0 to 110 degrees bilaterally, with pain on greater 
flexion.  Diagnoses were chondromalacia and traumatic 
arthritis of both knees.  Traumatic arthritis was not seen on 
x-rays.  

In June 1986, a private physician, Keith J. Lassen, M.D., 
stated that he had examined the veteran regarding painful 
knees.  Although the veteran complained of inability to stand 
for more than one half hour and of an aching and burning 
discomfort in both knees, x-rays taken on several occasions 
had failed to demonstrate progressive, degenerative changes.  
Physical examination indicated a great deal of sensitivity 
and protective posturing.  Dr. Lassen opined that function of 
the knees was obviously seriously affected. 

In a July 1986 letter, another private physician, Richard L. 
Brown, M.D., mentioned that the veteran had previously 
received an injection in his knees which had given him relief 
for about three months.  Examination revealed tenderness in 
the knees bilaterally and marked tenderness medially in the 
infrapatellar area.  The assessment was bilateral symptoms in 
the knees, probably secondary to injury.  

VA examination in September 1986 found no swelling or 
discoloration of either knee.  Both knees were equally tender 
to pressure, and the veteran was able only to do about a 25 
percent deep knee bend.  The diagnosis was bilateral 
chondromalacia of the knees with superimposed arthritis.  

Examination by James R. Shoemaker, D.O., for Social Security 
disability evaluation in February 1993, revealed, in part, 
that the range of motion of the veteran's knees was 
approximately 120 degrees and that he was resistant to 
placing the knee joints through range of motion.  He would 
not attempt to toe walk, but was able to heel walk and tandem 
walk without difficulty.  X-ray reports showed minimal 
osteoarthritis.  The impression was minimal osteoarthritis in 
both knees.  

VA examination in April 1993 found a range of motion 
bilaterally from 0 to 110 degrees.  Cruciate and collateral 
ligaments were intact.  The knees demonstrated moderate 
patellofemoral crepitus with extension.  McMurray's test was 
negative.  There was positive patella grind, the right 
greater than the left.  Neurovascular status of both lower 
extremities was intact.  The diagnosis was patellofemoral 
arthritis of both knees.  The examiner commented that this 
condition would result in a moderate amount of difficulty 
with repetitive bending, stooping, lifting, and ascending and 
descending stairs.  

In May 1995, a private MRI of the right knee undergone at 
Peninsula Medical Center, Ormond Beach, Florida, provided an 
impression of meniscal tear involving the medial meniscus in 
the posterior compartment.  

A VA orthopedics consultation in February 1996 related the 
veteran's complaints of increasing difficulty with his knees, 
resulting in the use of a cane in his left hand for support.  
Although he walked with a stiff knee gait in the examining 
room, when observed leaving, he walked with a free swing of 
his knees.  He refused to allow flexion or extension on the 
examining table, but when off guard, was observed to extend 
and flex his knees fully.  He had no instability.  X-rays of 
the knees showed no degenerative joint disease, but did 
reveal a mild medial narrowing of both medial joint spaces.  
This consultant wrote that he could see no indication for 
knee surgery and that, with the veteran's obvious psychogenic 
overlay, any surgery would be contraindicated.  

In April 1996, Frank D. Murphy, M.D., a private orthopedic 
surgeon, noticed on clinical examination that the veteran had 
difficulty getting off the table to stand in an erect 
position and walked with a marked limp on the left side.  
Attempting to bend and straighten his knees normally caused 
severe pain and discomfort.  The knees were stable both 
medial/laterally and anterior/posteriorly, but on McMurray 
maneuver he had exquisite pain and discomfort and stopped the 
examination because of the catching of the knee.  Since the 
right knee was not as bad as the left, examination of that 
knee could be completed.  Dr. Murphy stated that the 
veteran's knees did not demonstrate significant degenerative 
arthritis, although he believed that the left knee might have 
a torn or degenerated meniscus.  Diagnosis of the left knee 
was severe tear of the medial meniscus with inflammation, 
with probable impairment of a moderate degree.  The right 
knee demonstrated a degenerated meniscus with moderate 
synovitis, creating a impairment of a moderate degree.  An 
addendum by Dr. Murphy later that same month following an MRI 
(magnetic resonance imaging) stated that the veteran had 
significant internal derangement of the knees, which produced 
a moderate impairment.  The left knee had limitation of 
extension to 12 degrees due to moderate degenerative change 
associated with a severe tear of the medial meniscus.  The 
right knee showed internal derangement with a moderate tear 
of the medial meniscus and fluid collection around the medial 
meniscus, creating a moderate impairment of the right knee.  

VA x-rays in July 1998 showed bilateral degenerative changes 
with narrowed medial joint spaces.  A VA orthopedic 
examination report in August 1998 referred to complaints that 
walking for 400 feet resulting in an aching pain in the 
posterior distal third of the veteran's thighs and also in 
his calves, which was relieved by a few minutes of rest.  
Because of this aching and weakness in his thighs and calves, 
the veteran used a cane.  He admitted to an occasional mild 
swelling in his knees, but denied any other knee symptoms.  
During the physical examination, the examiner observed the 
veteran walking into the examining room with a cane in his 
left hand.  He could change position, getting out of a chair 
and walking into the examining room with a very minimal limp, 
which subsided as he continued walking.  Because of weakness 
and pain in his posterior thighs and calves, he was unable to 
heel and toe walk.  While walking, he was able to extend his 
knees fully.  While sitting, he demonstrated weakness of all 
of the musculature in his lower extremities equally.  He was 
unable to extend his knees while sitting and strongly 
resisted any attempt of the examiner to extend his knees.  
Straight leg raising was resisted because of pain in his back 
and thighs.  His knees could be extended to 10 degrees on 
either side, but he would allow flexion only to 80 degrees on 
either side.  There was no sign of ligamentous instability, 
joint line tenderness, tenderness of the knee, synovial 
hypertrophy, grinding with patellofemoral compression, or 
instability of the patellae.  In an addendum, this examiner 
reported that x-rays of the veteran's knees demonstrated a 
minimal loss of the medial compartment, but were otherwise 
essentially unremarkable.  In his assessment, the examiner 
stated that the veteran demonstrated weakness, 
incoordination, and fatigability of both lower extremities. 
He noted, however, that these symptoms were not specific for 
significant osteoarthritic changes of the knees; examination 
of both the lower extremities and the back made it difficult 
to ascertain any significant abnormality that could be 
correlated with what the veteran was demonstrating.  

In May 1999, a VA orthopedic examination report referred to 
the veteran's reported past medical history of intermittent 
knee pain since an injury in service.  The veteran described 
pain with activity over the anterior and posterior aspects of 
his knees, some crepitus and anterior-type catching and 
locking, but no swelling or symptoms of instability.  
Physical examination found the lower extremities with good 
muscular symmetry and no atrophy.  The examiner commented 
that the examination had been very difficult due to a 
possible amplification of symptoms by the veteran and his 
resistance to flexion and extension of his legs.  Range of 
motion of his knees was 0-130 bilaterally.  The knees were 
stable to varus and valgus stress at 0 and 30 degrees.  There 
was normal mobility, stability, and tracking of the patellae, 
although he did have some mild crepitus.  There was no 
effusion, tenderness over the medial and lateral joint lines, 
or abnormalities upon posterior palpation.  He had negative 
anterior and posterior drawer, negative Lachman, and negative 
McMurray's tests.  Tenderness was found over the medial and 
lateral patellar articular facets, but not over the medial 
retinaculum.  Overall alignment of the legs was normal.  X-
rays of both knees showed only diffuse mild degenerative 
changes.  The assessment was bilateral patellofemoral pain 
syndrome.  This examiner stated that the veteran had had 
intermittent patellofemoral pain syndrome for many years and 
would benefit from physical therapy and anti-inflammatories.  
He added that he was unable to find anything structurally 
wrong with the veteran's knees at this time or anything that 
would be a result of an injury sustained in the service.  


II.  Legal Analysis

The veteran has presented well-grounded claims for higher 
disability evaluations for chondromalacia of the right knee 
with traumatic arthritis (right knee condition) and 
chondromalacia of the left knee with traumatic degenerative 
changes and a torn medial meniscus (left knee condition) 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
prior rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Since all available relevant medical documents have 
been procured, VA medical examinations provided, and the 
opportunity for RO and Board hearings offered, the Board is 
satisfied that all relevant and available facts have been 
properly developed, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran has been evaluated for his right and left knee 
conditions under Diagnostic Code 5010, arthritis due to 
trauma, as well as under Diagnostic Code 5257, referable 
generally, to recurrent subluxation or lateral instability, 
but also applicable to impairment not otherwise specified in 
the rating codes.  Diagnostic Code 5010, when substantiated 
by x-ray findings, is rated as degenerative arthritis, under 
Diagnostic Code 5003.  Degenerative arthritis, established by 
x-ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
warranted for each such major joint or group of minor joints 
affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).  In the absence of limitation 
of motion, a compensable evaluation may be granted with x-ray 
evidence.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation may be granted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, a 10 percent evaluation may be granted.  
Ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion.  

In applying the above regulations, the veteran's right and 
left knee chondromalacia with traumatic arthritis must be 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261, relative to limitation of flexion and extension of the 
leg.  Under Diagnostic Code 5260, if flexion is limited to 15 
degrees, a 30 percent evaluation is warranted; with flexion 
limited to 30 degrees, a 20 percent evaluation; and with 
flexion limited to 45 degrees, a 10 percent evaluation.  
Flexion limited to 60 degrees is noncompensable.  Under 
Diagnostic Code 5261, a 50 percent evaluation is warranted if 
extension is limited to 45 degrees, a 40 percent evaluation 
if extension is limited to 30 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, and 
a 10 percent evaluation if extension is limited to 10 
degrees.  If extension is limited to 5 degrees or less, the 
rating is noncompensable.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under these 
regulations, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  However, although the Board is 
required to consider the effect of pain when making a rating 
determination, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

It is the intent of the schedule to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  Arthritis and instability may 
be separately rated under Diagnostic Codes 5003 and 5257.  A 
separate rating, however, must be based on additional 
disability.  VAOPGCPREC 23-97.  If the veteran does not at 
least meet the criteria for a zero percent rating under the 
appropriate code, there is no additional disability for which 
a rating may be assigned. 

During service and on early VA examinations, the veteran was 
found to have chondromalacia of both knees.  Radiographic 
evidence of degenerative joint disease in the right knee was 
first detected by Dr. Sprenger in May 1985; degenerative 
joint disease of the left knee was first noted on the 
September 1986 VA examination.  A possible right medial 
meniscal tear was first noted on VA examination in May 1976, 
and confirmed by MRI in May 1995.  In April 1996, the left 
knee was found to have a severe tear of the medial meniscus, 
whereas the right knee had a moderate tear of the medial 
meniscus.  

During the most recent VA examinations, in August 1998 and 
May 1999, both examiners pointed out that they had extreme 
difficulty in conducting range of motion testing due to 
resistance on the part of the veteran.  As to flexion, the 
August 1998 examiner stated that the veteran would allow 
flexion of both knees only to 80 degrees.  Under Diagnostic 
Code 5260, this is noncompensable.  The examiner did not 
specifically refer to pain on motion testing, but did mention 
weakness, incoordination, and fatigability of both lower 
extremities.  He believed, however, that these symptoms were 
not related to the osteoarthritic changes of the veteran's 
knees.  

The May 1999 VA examiner found the range of motion of both 
knees to be 0-130.  Under Diagnostic Code 5260 for flexion, 
this is noncompensable.  He did not specifically report pain 
on motion, but did note that the veteran tended to resist 
testing.  Although he noted tenderness over the medial and 
lateral patellar articular facets, he did not comment on 
weakness, incoordination, or fatigability.  Therefore, 
without findings of limitation of flexion or specific 
evidence of pain on motion of either knee, the evaluation 
under Diagnostic Code 5260 must be noncompensable.  

In considering extension, the August 1998 examiner noted that 
both knees could be extended to 10 degrees.  Under Diagnostic 
Code 5161, this equates to a 10 percent disability rating for 
each knee.  The May 1999 examiner, however, found extension 
to 0 degrees, which is noncompensable.  Allowing the veteran 
all benefit of the doubt, 38 U.S.C.A. § 5107(b), the Board 
finds that the veteran's bilateral knee disability warrants 
an evaluation of 10 percent for each knee.  However, the RO 
has assigned a 20 percent evaluation for the left knee, based 
upon the April 1996 private examination in which the veteran 
had limitation of extension of the left knee to 12 degrees.  
While the RO noted that this did not reach the level required 
for a 20 percent evaluation, it granted this higher 
evaluation on that basis that the limitation of extension 
approximated the level required for a higher evaluation.  The 
Board finds no reason to overturn that evaluative judgment on 
the part of the RO, as it is of benefit to the veteran.  The 
Board simply notes that the veteran's left knee limitation 
has not since April 1996 even approximated the level of 
limitation required for a 20 percent evaluation.

The Board must also consider evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The RO rated the veteran's 
bilateral chondromalacia patella with degenerative joint 
disease under this code in June 1996 as 20 percent disabling 
for the left knee and 10 percent for the right knee, with an 
added bilateral factor of 2.8 percent.  Diagnostic Code 5257 
refers specifically to recurrent subluxation or lateral 
instability, but is also applicable to impairment not 
otherwise specified in the rating codes.  If the disorder is 
severe, a 30 percent evaluation is warranted; if moderate, a 
20 percent evaluation, and if slight, a 10 percent 
evaluation.  Where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In evaluating the veteran's current complaints under this 
code, the Board notes that his principal symptoms included 
bilateral patellofemoral knee pain and mild crepitus.  Both 
examiners stated specifically that they had not found any 
ligamentous instability, joint line tenderness, effusion, 
swelling, or abnormalities upon palpation.  Neither examiner 
reported any subluxation, dislocation, or malalignment, and 
neither was able to find any significant signs of structural 
damage to the veteran's knees.  

Diagnostic Code 5257 does provide that recurrent subluxation 
or lateral instability is ratable at 10 percent when 
"slight," thus providing a minimum 10 percent rating for 
either condition.  When, however, the record clearly 
indicates the absence of recurrent subluxation or lateral 
instability of the knee, the minimum percentage rating has 
not been met.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Since a separate rating must be based upon 
additional disability, without evidence of subluxation, 
lateral instability, malalignment or other evidence of 
impairment indicated by symptomatology, the disability is 
noncompensable and a separate rating under Code 5257 is not 
warranted.  

Accordingly, the preponderance of the evidence is against 
separate ratings for the veteran's arthritis and against 
increased ratings for chondromalacia of the right knee with 
traumatic arthritis (right knee condition) and for 
chondromalacia of the left knee with traumatic degenerative 
changes and a torn medial meniscus (left knee condition).  


ORDER

An evaluation greater than 10 percent for chondromalacia of 
the right knee with traumatic arthritis is denied.  

An evaluation greater than 20 percent for chondromalacia of 
the left knee with traumatic degenerative changes and a torn 
medial meniscus is denied.  



REMAND

In October 1992, the veteran submitted a duplicate claim for 
a back disorder.  This claim had been denied by a Board 
decision in January 1980 on direct, secondary, and 
presumptive bases, to include arthritis.  At that time, the 
Board concluded that a shoulder or back complaint in service 
was entirely acute and transitory without noted residuals and 
was without associative relationship to the veteran's current 
back complaints.  Accordingly, the RO issued administrative 
notice to the veteran in November 1992, informing him that he 
needed to provide new and material evidence to reopen his 
claim.  In April 1997, the Board determined that new and 
material evidence had been submitted sufficient to reopen the 
claim since January 1980, basing this decision on the opinion 
of a private physician, who stated that the veteran's back 
pain may have been a result of an injury in 1960.  
Accordingly, the Board remanded the issue, inter alia, for 
comprehensive VA examinations, to include opinions as to 
whether it was at least as likely as not that a back 
condition was related to an incident on active duty and as to 
whether a back condition had been caused or aggravated by 
left and right knee disorders.  

Accordingly, the veteran underwent spinal examination in 
August 1997.  Although that examiner noted no history in the 
medical file of any problems with the veteran's back until 
about 1977, the veteran was markedly disabled with definite 
indications of spinal stenosis at the time of this 
examination.  The examiner strongly recommended that the 
veteran be evaluated neurologically before disposition of his 
claim, as his current problems were neurological, rather than 
orthopedic.  Orthopedic examination in August 1998 by a 
different examiner was related primarily to the veteran's 
knees.  

In December 1998, February 1999, and March 1999, the St. 
Petersburg RO wrote to the VA Medical Centers in West Palm 
Beach, Daytona Beach, and Gainesville, Florida, requesting 
medical examinations.  On each of these occasions, the 
veteran's address was listed at a street address in Stuart, 
Florida.  

A letter from the veteran dated in March 1999, however, noted 
an address in Holly Hill, Florida.  In March 1999, the RO 
wrote to Mid-Atlantic Program Service Center (PSC 2) for 
medical records.  It noted that the veteran's prior address 
was the Holly Hill address, whereas his current address was 
the Stuart address.  

A spine examination in May 1999 by still another examiner 
included an impression of a significant low back problem with 
neurological involvement, which could either be secondary to 
a peripheral neuropathy or to severe lumbar stenosis.  He 
recommended that the veteran undergo magnetic resonance 
imaging (MRI) of the lower back.  If negative, he would 
recommend referral to a neurologist and/or 
electromyography/nerve conduction studies to evaluate for 
peripheral neuropathy.  He added that he could not determine 
the etiology of the back disorder until after he had 
evaluated the MRI scan of the lumbar spine.  

A neurology examiner in May 1999 believed that the veteran 
had probable lumbar stenosis as evidenced by his history.  
Noting a 1996 MRI which was inconclusive as to present 
symptomatology, this examiner ordered MRIs of the lumbar 
spine and of the cervical spine.  He stated that he would 
provide an addendum with further comment on the possibility 
of cervical stenosis, myelopathy, or radiculopathy after the 
results of MRI testing.  

In August 1999, when the RO had not received the 
neurologist's addendum, it followed up with the Gainesville 
VA Medical Center as to whether the veteran had ever had an 
MRI, later discovering that an MRI had not been performed.  
In August 1999, the RO twice wrote to the veteran at an 
address in Holly Hill, Florida, advising him that he was to 
undergo MRI regarding his lumbar and cervical spines.  He was 
notified that, for proper adjudication of his claim, he must 
undergo this testing and that the medical facility would 
inform him as to the scheduled appointment.  VA would provide 
transportation to and from the examination.  The March 2000 
supplemental statement of the case reveals that the veteran 
had been scheduled for examination at VAMC Gainesville on 
September 27, 1999, but failed to report.  

Because the veteran has not undergone an MRI of his spine as 
requested, VA examiners have been frustrated in providing a 
correct diagnosis of the veteran's current signs and symptoms 
and have, therefore, been unable to respond adequately to the 
Board's prior remand orders.  As indicated above, there may 
have been some confusion on the part of the RO as to the 
veteran's correct address.  

The Board is mindful of its duty to avoid prejudice to the 
veteran by notifying him of the provisions of 38 C.F.R. 
§ 3.655 before taking any adjudicative action.  See Curry v. 
Brown, 7 Vet. App. 59 (1994); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
Under pertinent VA regulations, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b). 

Accordingly, the veteran must be informed that his 
cooperation is required in order to decide his appeal.  He 
should also be informed of VA regulation 38 C.F.R. § 3.655, 
outlining the consequences of not reporting for VA 
examinations.  In turn, the RO must ensure that it has a 
correct address for the veteran and that the appropriate 
medical center which is to perform the MRI has a way to 
contact the veteran in addition to a mailing address, such as 
by telephone or through his representative.  

Therefore, this case is remanded for the following actions:  

1.  Inquire of the veteran as to whether 
he has been treated by any private health 
care providers after April 1996.  If so, 
he should advised to make every attempt 
to provide available private treatment 
records for inclusion in his claims file.  

2.  Obtain all VA outpatient treatment 
records and/or hospitalization records 
from May 1999 to the present and 
associate them with the veteran's claims 
file.  

3.  Ascertain the veteran's current 
address and a telephone number where he 
may be reached.  Check with his 
representative to determine any alternate 
methods of contacting the veteran.  
Inform the VA medical center where the 
MRI is to be performed as to how the 
veteran may be reached.  

4.  Advise the veteran of his 
responsibility in maintaining contact 
with the RO and in reporting for any 
tests or examinations requested, 
notifying him of the importance to his 
claim of VA examinations and that, if 
unable to attend an examination, he 
should promptly notify the appropriate 
individuals.  Advise him of the 
provisions of 38 C.F.R. § 3.655.  

5.  Check with the prior VA examiners who 
recommended MRI studies to determine 
whether these tests would be sufficient 
for them to provide a diagnosis of the 
veteran's spine disability.  Then 
schedule MRI studies and any other 
suggested tests at the appropriate VA 
medical facility.  When diagnostic 
studies have been completed, the 
veteran's claims file should again be 
made available to each examiner for 
review.  Should any examiner recommend 
additional examination, either physical 
or mental status, such examination(s) 
should be conducted.  Each examiner 
should be requested to provide a 
diagnosis and to indicate the etiology of 
the disorder(s) and should specifically 
be requested to give his opinion as to 
the following:  (1) whether the veteran 
incurred any specific injury to his low 
back during active service; (2) whether 
the veteran's current low back condition 
bears any relationship to the purported 
injury to his legs during active service; 
(3) whether, without resort to 
speculation, the osteoarthritis of the 
veteran's right and left knees has caused 
a back disorder; and (4) whether the 
veteran's back condition has been 
aggravated by his left and right knee 
conditions, and, if so, the 
quantification of the increase due to the 
effect of the bilateral knee condition.  
The rationale for any opinions expressed 
should be explained.  

6.  Following completion of the above, 
the RO must review the claims folder to 
ensure that the medical reports include 
fully detailed explanations of all 
opinions requested.  If not, it must be 
returned to the examiner for 
clarification.  38 C.F.R. § 4.2.

7.  Thereafter, the RO should adjudicate 
the veteran's claim for service 
connection for a back condition, and if 
the benefit sought on appeal remains 
denied, should provide a supplemental 
statement of the case, allowing an 
appropriate period of time for response.  
The case then should be returned to the 
Board.  

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case at this time.  No action is required of 
the veteran unless he is notified.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 & Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

